Exhibit 10.5
Confidential Treatment Requested — Redacted Copy
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “***.” AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN SUBMITTED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION.
CLINICAL SUPPLY AGREEMENT
     This CLINICAL SUPPLY AGREEMENT (this “Agreement”) is entered into as of the
15th day of August, 2008 (“Effective Date”), by and between Cook Pharmica LLC a
Delaware Limited Liability Company with offices at 1300 South Patterson Drive,
Bloomington, Indiana 47403 (“COOK”) and HALOZYME, INC. a California corporation
with an office at 11388 Sorrento Valley Road, San Diego, CA 92121 (“CLIENT”). In
this Agreement, COOK and CLIENT each may be referred to individually as a
“Party” and together as “Parties.”
RECITALS
     WHEREAS, COOK is in the business of manufacturing and testing biological
products; and
     WHEREAS, CLIENT is the proprietor of a certain enzyme known as rHuPH20; and
     WHEREAS, COOK has expertise in the production of monoclonal antibodies and
recombinant proteins for therapeutic use using cell lines; and
     WHEREAS, subject to the terms and conditions set forth in this Agreement,
CLIENT wishes to have COOK manufacture for CLIENT a clinical stage biological
Product (hereinafter defined); and
     WHEREAS, subject to the terms and conditions set forth in this Agreement,
COOK wishes to manufacture Product for CLIENT.
     NOW, THEREFORE, the Parties hereto, intending to be legally bound, hereby
agree as follows:
1. Definitions. For purposes of this Agreement, the following terms will have
the meanings set forth below:
     1.1 “Affiliates” means, with respect to any Person, another Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. The direct or indirect ownership of at least fifty
percent (50%) or, if smaller, the maximum allowed by applicable law, of the
voting securities of a business entity or of an interest in the assets, profits
or earnings of a Person shall be deemed to constitute “control” of the Person.
     1.2 “Applicable Laws” means all ordinances, rules and regulations of any
kind whatsoever of any governmental or regulatory authority, including, without
limitation, the FDCA, that are applicable with respect to the context in which
the term is used.

Page 1 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
     1.3 “Audit” means an audit pursuant to which CLIENT or their appointed
representatives (such representatives to be reasonably acceptable to COOK) may
(a) review the processes, procedures and documents of COOK that are used or
maintained by COOK to provide the Services, (b) assess COOK’s compliance with
CGMP, Applicable Laws and quality assurance standards associated with performing
the Services, and (c) discuss any related issues with COOK’ personnel and
management involved in performing the Services.
     1.4 “Cell Line” means ***.
     1.5 “CGMP” means Current Good Manufacturing Practices and General Biologics
Products Standards as promulgated under the FDCA.
     1.6 “CLIENT Information” means all confidential and proprietary technical
information not in the public domain relating to the Cell Line, the Process and
the Product, from time to time supplied by CLIENT to COOK, or arranged by CLIENT
to be supplied by a third party (such as a prior manufacturer) to COOK. The
CLIENT Information shall be the Confidential Information of CLIENT.
     1.7 “CLIENT Intellectual Property Rights” means all patent and other
intellectual property rights owned or controlled by CLIENT, other than those
patents and patent applications subject to Section 9.4, that claim, cover, or
are otherwise related to or useful for the Process, a Product or any other
technology provided by CLIENT hereunder.
     1.8 “CLIENT Materials” means the materials supplied by CLIENT to COOK as
outlined in the signed and accepted Project Plan.
     1.9 “CLIENT Tests” means the tests to be carried out on the Product
immediately following receipt of the Product by CLIENT as determined by CLIENT
in its sole discretion.
     1.10 “Confidential Information” means all confidential or proprietary
information of a Party that the other Party receives or learns under this
Agreement. Confidential Information shall include without limitation the
manufacturing processes transferred to, used by or improved by COOK under this
Agreement.
     Confidential Information shall not include any information to the extent
that it:
          (a) is now, or hereafter becomes, through no act or failure to act on
the part of the receiving Party in breach of Article 7, generally known or
available;
          (b) is known by the receiving Party at the time of receiving such
information, as shown by written records predating such receipt;
          (c) is furnished after the Effective Date to the receiving Party by a
third party, without breach of and not subject to any obligation of
confidentiality; or
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

Page 2 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
          (d) is independently developed by the receiving Party without use of
or reference to Confidential Information of the other Party, as shown by
independent written records, contemporaneous with such development.
     The Parties agree that the material financial, commercial, scientific and
technical terms of the Agreement will be considered Confidential Information of
both Parties. Notwithstanding the foregoing, either Party may disclose such
terms to bona fide potential corporate partners, potential investors or merger
or acquisition partners, and to financial underwriters and legal and financial
advisors, provided that all such disclosures shall be made only to such Parties
under commercially reasonable obligations of confidentiality equivalent to the
obligations set forth in Article 7.
     1.11 “COOK Intellectual Property Rights” means all patent and other
intellectual property rights owned or controlled by COOK, including without
limitation, COOK Know-How other than those patents or patent applications
covered by Section 9.4, that claim or cover any method, process, know-how, trade
secret or other technology that COOK incorporates or uses in the course of
performing the Services (other than a Project Invention) that is necessary or
useful to utilize any method, process or other work product developed or refined
in the course of the Services.
     1.12 “COOK Know-How” means unpatented and/or unpatentable technical
information, including ideas, concepts, inventions, discoveries, data, designs,
formulas, specifications, procedures for experiments and tests and other
protocols, results of experimentation and testing, cell culture and purification
techniques, and assay protocols owned by COOK as of the Effective Date which may
be necessary for the performance of the Services. All COOK Know-How shall be
Confidential Information of COOK.
     1.13 “Damages” means any and all costs, losses, claims, actions,
liabilities, fines, penalties, costs and expenses, court costs, and fees and
disbursements of counsel, consultants and expert witnesses incurred by a Party
hereto (including interest which may be imposed in connection therewith).
     1.14 “FDA” means the United States Food and Drug Administration, any
comparable agency in any Foreign Jurisdiction, and any successor agency or
entity to any of the foregoing that may be established hereafter.
     1.15 “FDCA” means the Federal Food, Drug and Cosmetic Act (21 U.S.C.
(S).301 et seq.).
     1.16 “Field” shall mean hyaluronidase enzymes, including without
limitation, the Product, CLIENT Materials, practice of the Process, any
improvements, modifications or derivatives thereof, as well as all uses thereof
and/or methods of manufacture therefor.
     1.17 “Foreign Jurisdiction” means any jurisdiction, not governed by the
United States or any political subdivision thereof, as agreed upon by the
Parties.

Page 3 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
     1.18 “IND” means an Investigation New Drug application or any comparable
application required by a Foreign Jurisdiction filed for the Product by CLIENT
with the FDA and all subsequent submissions, supplements or amendments related
thereto.
     1.19 “Inventions” means all innovations, inventions, improvements, original
works of authorship, developments, concepts, know-how or trade secrets, whether
or not patentable, that, are created or conceived and reduced to practice during
the term of this Agreement and that arise out of the activities contemplated
hereunder.
     1.20 “Master Batch Records” means the document that contains the
instructions for manufacturing the Product, and the related Product
Specifications. Prior to the initiation of the first CGMP manufacturing run, the
Master Batch Record shall be approved by CLIENT in writing. CLIENT’s written
approval of the Master Batch Record is also an acknowledgement that CLIENT
adopts the Master Batch Record as its own specification in accordance with
Section 6.7 of this agreement. Any changes or additions to the Master Batch
Record after initial approval by CLIENT shall be made by the written agreement
of COOK and CLIENT.
     1.21 “NDA” means New Drug Application or any comparable application
required by a Foreign Jurisdiction filed for the Product by CLIENT with the FDA
and all subsequent submissions, supplements or amendments related thereto.
     1.22 “Person” means a natural person, a corporation, a partnership, a
trust, a joint venture, a limited liability company, any governmental authority
or any other entity or organization.
     1.23 “Price” means the price(s) specified in the signed and accepted
Project Plan attached hereto.
     1.24 “Process” means the process for the production of the Product from the
Cell Line using the Master Batch Records, including any improvements thereto
from time to time made as a result of the Services.
     1.25 “Process Development Agreement” means that certain Process Development
Agreement entered into between the Parties and dated April 3, 2008.
     1.26 “Product” means the rHuPH20 Enzyme derived from the Cell Line
manufactured by COOK utilizing the Process.
     1.27 “Product Specifications” means the product specifications listed under
the column “Acceptance Criteria” as set forth in the Master Batch Records.
     1.28 “Project Inventions” means any Invention arising out of or relating to
the Services performed by COOK under this Agreement and/or the use of CLIENT
Materials. For the avoidance of doubt, a Project Invention shall include
Inventions made solely by employees of COOK, CLIENT or jointly by such
employees.
     1.29 “Project Plan” means the binding addendum to this Agreement to be
signed by both Parties setting forth the the proposed scope of work for the
manufacture of Product. Any

Page 4 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
changes or additions to the Project Plan shall be made by written agreement of
COOK and CLIENT.
     1.30 “Services” means all or any part of the services, including the
manufacture of Product for sale to CLIENT, to be provided by COOK (or any
permitted subcontractor) for the benefit of CLIENT pursuant to this Agreement as
further described in the signed and accepted Project Plan.
     1.31 “Termination Fee” means, with respect to each manufacturing run that
is cancelled by CLIENT, or this Agreement is otherwise terminated, within *** of
the scheduled run date, a sum equal to the total batch price of all such
manufacturing runs which were not produced, as outlined in the Project Plan.
With respect to any such cancelled or otherwise terminated manufacturing runs,
Cook shall use commercially reasonable efforts to sell the applicable
manufacturing capacity to its other customers and some portion, or all, of the
Termination Fee may be refunded to CLIENT in the event that Cook is able to sell
the manufacturing capacity that corresponds to such manufacturing runs that were
cancelled. For the avoidance of doubt, no Termination Fee accrues with respect
to a manufacturing run that is cancelled or otherwise terminated more than ***
prior to the scheduled run date.
     1.32 “Terms of Payment” means the terms of payment specified in Section 5.
     1.33 “Testing Laboratories” means any third party instructed by COOK to
carry out tests on the Cell Line or the Product.
     1.34 “United States” means the fifty (50) states, the District of Columbia
and all of the territories of the United States of America.
     1.35 “Quality Agreement” means the written agreement, signed by both
Parties, that sets forth the safety, quality control, and quality assurance
aspects of the manufacture and supply of the Product. The Quality Agreement
shall be executed by both Parties prior to the initiation of the first batch of
Product.
2. SUPPLY BY CLIENT.
     2.1 Prior to or immediately following the Effective Date of this Agreement
CLIENT shall supply to COOK, certain CLIENT Information necessary for COOK to
perform the Services, as determined by CLIENT in its sole discretion, together
with full details of any known hazards relating to CLIENT Materials with respect
to their storage and use. COOK shall not use the CLIENT Materials or CLIENT
Information (or any part thereof) for any other purpose without the prior
written consent of CLIENT. Following review of this CLIENT Information and
details, CLIENT shall provide the CLIENT Materials to COOK at COOK’s request
when COOK has satisfactorily determined that CLIENT Materials do not pose a
hazard to COOK. CLIENT shall render all reasonable assistance to COOK in making
such determination. All
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

Page 5 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
property rights in the CLIENT Intellectual Property Rights, CLIENT Information
and/or CLIENT Materials supplied to COOK shall remain solely vested in CLIENT,
except as set forth in Section 9.3(b).
     2.2 COOK shall:
          2.2.1 at all times use all reasonable efforts to keep the CLIENT
Materials secure and safe from loss or damage but in no case in a lesser manner
than COOK stores material of similar nature;
          2.2.2 not transfer to a third party any part of the CLIENT Materials
or the Product, except to a permitted subcontractor or for the purpose of any
tests at the Testing Laboratories, provided, that, CLIENT is given prior
notification or if CLIENT has given prior written consent to such transfer; and
          2.2.3 provide that any such subcontractor and Testing Laboratories are
subject to obligations of confidence, restrictions on use and ownership of
resulting intellectual property materially in the form of, and no less
restrictive than, those obligations of confidence, restrictions on use and
ownership of resulting intellectual property imposed on COOK under this
Agreement.
     2.3 CLIENT warrants to COOK that CLIENT is and shall at all times
throughout the duration of this Agreement remain entitled to supply the CLIENT
Materials and Client Intellectual Property Rights to COOK for the performance of
the Services.
     2.4 CLIENT warrants that, to CLIENT’s knowledge, the use by COOK of CLIENT
Materials and Client Intellectual Property Rights for the Services and the
Product produced thereby will not infringe or is not alleged to infringe any
rights (including, without limitation, any intellectual or other proprietary
rights) vested in any third party.
     2.5 CLIENT shall indemnify, defend and hold harmless COOK against any loss,
damage, costs and expenses of any nature (including court costs and legal and
other fees incurred by COOK or ordered as payable by COOK), whether or not
foreseeable or in the contemplation of COOK or CLIENT, that COOK may suffer as a
result of any third party claims, suits or actions arising out of or incidental
to (a) any breach of the warranties given in Sections 2.4 and 2.5 above, (b) any
breach of any covenants herein by CLIENT, (c) the distribution or use of the
Product by CLIENT, except to the extent such loss, damage, costs and expenses
are caused by COOK’s gross negligence or willful misconduct or breach of any
term of this Agreement, or (d) any claims by third parties alleging COOK’s use
of the Cell Line, CLIENT Materials or Client Intellectual Property Rights, in
each case strictly in accordance with the terms of the Project Plan, infringes
any rights (including, without limitation, any intellectual or other proprietary
rights) vested in any third party (whether or not CLIENT knew or should have
known about such alleged infringement) except to the extent COOK infringes any
rights of any third parties by application of its production techniques while
performing the Services unless such application or production technique has been
developed as part of the Services. For the purposes of Sections 2.6 and 2.7, the
term, production technique(s), is limited to all and any physical arrangement
and use of plant, equipment and processes in the provision of Services.

Page 6 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
     2.6 COOK shall indemnify, defend and hold harmless CLIENT against any loss,
damage, costs and expenses of any nature (including court costs and legal and
other fees incurred by CLIENT or ordered as payable by CLIENT), whether or not
foreseeable or in the contemplation of CLIENT or COOK, that CLIENT may suffer as
a result of any third party claims, suits or actions arising from COOK’s breach
of any representation, warranty or covenant in this Agreement except to the
extent the loss or damage is a result of (a) CLIENT’s gross negligence or
willful misconduct or (b) COOK’s use of an application or production technique
that has been developed as part of the Services for CLIENT or is supplied by
CLIENT. For the avoidance of doubt where COOK’s application or production
techniques, existed prior to the Effective Date, are not developed as part of
the Services hereto and whether or not included in the Master Batch Records,
then they are covered by COOK’s undertaking of indemnity and hold harmless.
     2.7 A Party (the “Indemnitee”) that intends to claim indemnification under
this Section 2 or under Section 6.6 shall promptly notify the other Party (the
“Indemnitor”) of any claim, demand, action or other proceeding for which the
Indemnitee intends to claim such indemnification. The Indemnitor shall have the
right to participate in, and to the extent the Indemnitor so desires, to assume
the defense thereof with counsel selected by the Indemnitor; provided, however,
that the Indemnitee shall have the right to retain its own counsel, with the
fees and expenses to be paid by the Indemnitor, if representation of the
Indemnitee by the counsel retained by the Indemnitor would be inappropriate due
to actual or potential differing interests between the Indemnitee and any other
Party represented by such counsel in such proceeding. The indemnity obligations
under this Section 2 or under Section 6.6 shall not apply to amounts paid in
settlement of any claim, demand, action or other proceeding if such settlement
is effected without the prior express written consent of the Indemnitor, which
consent shall not be unreasonably withheld or delayed. The failure to deliver
notice to the Indemnitor within a reasonable time after notice of any such claim
or demand, or the commencement of any such action or other proceeding, if
prejudicial to its ability to defend such claim, demand, action or other
proceeding, shall relieve such Indemnitor of any liability to the Indemnitee
under this Section 2 or under Section 6.6 with respect thereto, but the omission
so to deliver notice to the Indemnitor shall not relieve it of any liability
that it may have to the Indemnitee otherwise than under this Section 2 or under
Section 6.6. The Indemnitor may not settle or otherwise consent to an adverse
judgment in any such claim, demand, action or other proceeding that diminishes
the rights or interests of the Indemnitee without the prior express written
consent of the Indemnitee, which consent shall not be unreasonably withheld or
delayed. The Indemnitee, its employees and agents shall reasonably cooperate
with the Indemnitor and its legal representatives in the investigation and
defense of any claim, demand, action or other proceeding covered by this
Section 2 or under Section 6.6.
     2.8 Notwithstanding the above, COOK shall be at liberty to use CLIENT
Information as it sees fit in providing the Services subject to nondisclosure
pursuant to Article 7.
     2.9 The obligations of each Party under this Article 2 shall survive the
termination of this Agreement for whatever reason.

Page 7 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
3. Provision of the Services
     3.1 COOK shall provide sufficient manufacturing capacity and diligently
perform the Services as provided in the signed and accepted Project Plan
(Appendix A) and shall use all reasonable commercial efforts to achieve the
estimated schedules and amounts of Product. Furthermore, COOK shall keep CLIENT
regularly informed of any changes to the estimated schedules for performance of
the Services and provide regular reports, in a form agreed by the Parties.
     3.2 COOK shall manufacture all Product under this Agreement pursuant to the
Master Batch Records, the Product Specifications, and in accordance with CGMP
and all applicable laws and regulations.
     3.3 COOK shall keep and maintain all data, information and records
regarding the manufacture of the Product, including, without limitation,
analytical and manufacturing documentation and quality control information as
set forth in the Quality Agreement.
     3.4 Except as set forth in Section 8, due to the unpredictable nature of
the biological processes involved in the Services, the schedules set down for
the performance of the Services (including, without limitation, the dates for
production and delivery of Product) set out in the signed and accepted Project
Plan are good faith estimates only.
     3.5 Unless otherwise agreed, COOK shall package and label Product for
delivery in accordance with its standard operating procedures, and as authorized
and directed by a completed shipment request form (as defined in the Project
Plan). It shall be the responsibility of CLIENT to provide prior written notice
to COOK of any special packaging and labeling requirements for Product. If
additional costs and expenses would be incurred by COOK in complying with such
special requirements, a revised proposal would be generated to encompass the
change in scope and additional costs would be borne by CLIENT.
     3.6 Joint Communication on Manufacturing: COOK and CLIENT shall communicate
and cooperate on a regular basis during the provision of Services herein and in
the event that the Parties observe the need for a regular and active committee,
such body shall be established and meet regularly to discuss and communicate the
progress of the Services.
     3.7 Person in Plant: CLIENT shall be allowed to have, at its cost, a
maximum of two (2) employees of CLIENT at the COOK facility, escorted by COOK
personnel, with reasonable access to the facility used for the performance of
the Services for the purpose of observing, reporting on, and consulting as to
such Services. COOK will reasonably cooperate in enabling (e.g., providing
necessary training to allow for compliance with COOK procedures) such employees
of CLIENT to carry out their responsibilities and will make adequate temporary
desk space and other reasonable resources available to these employees during
the periods they are working at the facility. Notwithstanding the
confidentiality provisions of this agreement, CLIENT acknowledges that certain
portions of the facility will not be accessible at times due to the confidential
requirements of COOK’s other customers. COOK will try to reasonably accommodate
CLIENT’s requests for access to such areas, but CLIENT acknowledges that COOK,
with respect to granting of requests for such access, has contractual
obligations for the

Page 8 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
protection of other customer’s information. CLIENT will carry adequate workers
compensation insurance for each of its employees at the COOK facility, and
provide a waiver of subrogation to COOK for claims made not as a result of
COOK’s gross negligence or willful misconduct.
     3.8 COOK shall provide CLIENT, as outlined in the Project Plan, with all
documents CLIENT reasonably requests regarding COOK’s performance of the
Services and conducting the Process of manufacturing the Product; provided,
however, in the event that CLIENT requests any documentation beyond that which
COOK is expressly required to maintain pursuant to this Agreement, or which is
otherwise already prepared by COOK and related to the Products or the Process, a
revised proposal would be generated to encompass the change in scope and
additional costs would be borne by CLIENT.
     3.9 Once per annum, or more frequently to conduct ‘for cause’ Audits to
address Product quality or safety problems discovered through Product quality
issues, or as otherwise needed to ensure issues identified in a previous Audit
have been rectified, and in each case with adequate notice, CLIENT shall have
the right to have CLIENT representatives (including licensees and collaborators
of CLIENT to whom CLIENT is obligated to supply Product) Audit COOK’s
manufacturing facilities during normal business hours. Notwithstanding the
foregoing notice period, for purposes of confidentiality, safety and to avoid
the possibility of contamination, if a third party’s product is being produced
during the time that CLIENT intends to conduct an Audit, such Audit may be
reasonably delayed upon prior written notice to CLIENT. The form, participants
and procedures of the Audit shall be subject to COOK’s reasonable approval. The
number of Audits shall be reasonable in number and shall in no event unduly
interfere with the conduct of Cook’s business operations. The number of Audits
shall be reasonable in number and shall in no event unduly interfere with the
conduct of Cook’s business operations. When conducting an Audit, CLIENT and as
applicable, each of CLIENT’s representatives will: (a) be subject to a
nondisclosure obligation comparable in scope to Article 7, (b) follow such
security and facility access procedures as are reasonably designated by COOK,
(c) be accompanied by a COOK representative, (d) not enter areas of any COOK
facility at times when any third party’s products are being manufactured to
assure protection of COOK’s or third party confidential information; provided,
however, that COOK will attempt to reasonably accommodate requests for access to
any portion of COOK’s facility that relates to the manufacture of Product during
the period of a planned Audit, and (e) use good faith efforts to avoid
disrupting COOK’s operations. In addition to an Audit, COOK agrees to reasonably
cooperate with all regulatory authorities and shall submit to reasonable
Product-specific inspections by such authorities (“Regulatory Inspection”).
4. CLIENT Tests and Return Procedures
     4.1 Except where CLIENT has accepted COOK Product tests and provided
written notice to COOK of such acceptance, promptly following delivery of
Product (in any event within fifteen (15) days), or a sample of Product (if such
sample is requested by CLIENT), CLIENT shall carry out CLIENT Tests. If CLIENT
Tests show that the Product fails to meet Product Specifications, CLIENT shall
give COOK written notice thereof as soon as practicable but in no case later
than thirty (30) days from the date CLIENT takes delivery of the Product (or
sample of the Product, if applicable) and shall return such Product (or sample)
to COOK’s premises for further testing. In the absence of such written notice
Product shall be deemed to have been

Page 9 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
accepted by CLIENT as meeting Product Specifications. If COOK agrees that
Product is Nonconforming Product (as defined below), then it shall at CLIENT’s
discretion replace such Product at its own cost and expense, subject to
Section 4.3. “Nonconforming Product” means any Product that has been delivered
to CLIENT but fails to meet Product Specifications, and such failure is not due
(in whole or in part) to (a) material acts or omissions of CLIENT, (b) the
inherent nature of the biological product and processes to the extent outside
the reasonable control of COOK, or (c) any third party after delivery of such
Product to CLIENT.
     FOR THE AVOIDANCE OF DOUBT, WHERE THE SPECIFICATION HAS NOT BEEN AGREED BY
THE PARTIES HERETO COOK SHALL BE OBLIGED ONLY TO USE ITS REASONABLE ENDEAVOURS
TO PRODUCE PRODUCT THAT MEETS DRAFT PRODUCT SPECIFICATIONS.
     4.2 If there is any dispute concerning whether Product is Nonconforming
Product, such dispute shall be referred for decision to an independent expert
(acting as an expert and not as an arbitrator) to be appointed by agreement
between COOK and CLIENT.
          4.2.1 The costs of such independent expert shall be borne by the
Parties equally; provided that the Party that is determined to be incorrect in
the dispute shall be responsible for all such costs and shall indemnify the
correct Party for its share of the costs incurred. The decision of such
independent expert shall be in writing and shall be binding on both COOK and
CLIENT.
     4.3 In the event Product is determined to be Nonconforming Product (whether
by agreement of COOK pursuant to Section 4.1 or by an independent expert
pursuant to Section 4.2), COOK shall replace the Nonconforming Product with
Product that conforms to the Product Specifications at its own cost and expense
and shall use commercially reasonable efforts to replace such Product as soon as
reasonably practicable given any contractually obligated capacity constraints.
     4.4 In the event that the Parties hereto agree that a shipment or batch of
Product fails to meet Product Specifications, the entire shipment or batch of
Product that failed to meet Product Specifications shall either be returned to
COOK or destroyed, at COOK’s option.
     4.5 The provisions of this Article 4 shall be the sole remedies available
to CLIENT in respect of replacement of Product that fails to meet Product
Specifications.
5. Price and Terms of Payment/Insurance
     5.1 CLIENT shall pay the Price for Services rendered by COOK in accordance
with the signed and accepted Project Plan.
     Each of CLIENT and COOK shall during the term of this Agreement maintain in
full force and effect insurance coverage adequate in scope for: (a) as to COOK,
the Services performed by it, and (b) as to CLIENT, the development, marketing
and commercialization of Products (including products liability coverage).

Page 10 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
     COOK shall generate monthly invoices for all fees and cost reimbursements.
Billings for engineering and CGMP production batches will be submitted after the
completion and COOK quality release of each batch. Invoices for cost
reimbursement will include appropriate documentation of costs incurred. Unless
otherwise indicated in writing by COOK, all prices and charges are exclusive of
any applicable taxes, levies, import duties and fees of whatever nature imposed
by or under the authority of any government or public authority, which shall be
paid by CLIENT (other than taxes on COOK’s net income). CLIENT shall pay
invoices within thirty (30) days of invoice date. Payment shall be made without
deduction, deferment, set-off, lien or counterclaim of any nature. If any
inconsistencies or mistakes are discovered in an invoice, the Parties shall make
immediate adjustment, by reimbursement or credit, as applicable. Invoices that
remain unpaid more than fifteen (15) days beyond the scheduled payment due date
may be subject to an interest charge equal to one and a half percent (1.5%) per
month, calculated from the scheduled payment due date forward; provided that in
no event shall such annual rate exceed the maximum interest rate permitted by
law in regard to such payments. Such payments when made shall be accompanied by
all interest so accrued. Payments may either be made by check or wire transfer
of immediately available funds to the following account:
ABA (routing): ***
Account: ***
Account Title: ***
Cook Pharmica LLC
1300 South Patterson Drive
PO Box 970
Bloomington, Indiana 47402
Attention: Accounting Dept.
6. Warranty and Limitation of Liability
     6.1 Each Party represents and warrants that:
          6.1.1 It is a corporation (in the case of CLIENT) or a limited
liability company (in the case of COOK) duly organized, validly existing and in
good standing under the laws of the state in which it is incorporated or
organized, as applicable and the full corporate or company power and authority
and the legal right to own and operate its property and assets to carry on its
business as it is now being conducted and as contemplated in this Agreement.
          6.1.2 As of the date of this Agreement (a) it has the corporate or
company power and authority and the legal right to enter into this Agreement and
perform its obligations hereunder; and (b) this Agreement has been duly executed
and delivered on behalf of such Party, and constitutes a legal, valid and
binding obligation of such Party and is enforceable against it in accordance
with its terms.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

Page 11 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
     6.2 COOK warrants that:
          6.2.1 the Services shall be performed in accordance with Section 3.1;
and
          6.2.2 the Product when made available at COOK’s shipping docks shall
meet Product Specifications, except where the Product Specifications has not
been agreed between the Parties hereto in which case COOK shall be obliged only
to use its reasonable commercial efforts to produce Product that meets draft
Product Specifications; and
          6.2.3 the Product delivered to CLIENT pursuant to this Agreement shall
conform to the Product Specifications and that such Product shall (a) be free
from defects in material and workmanship, (b) be manufactured in accordance with
CGMP and Applicable Laws and (c) be manufactured in accordance with the Master
Batch Records as agreed and accepted in the Project Plan.
     6.3 Section 6.2 is in lieu of all conditions, representations and
warranties and statements in respect of the Services and/or the Product
warranties whether expressed or implied by statute, custom of the trade or
otherwise (including but without limitation any such condition, warranty or
statement relating to the description or quality of the Product, its fitness for
a particular purpose or use under any conditions whether or not known to COOK)
and any such condition, warranty or statement is hereby excluded. COOK MAKES NO
OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PRODUCT AND/OR THE
SERVICES. ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE ARE HEREBY DISCLAIMED BY COOK.
     6.4 Without prejudice or modification to the terms of Sections 6.1 and 6.2,
and specifically excluding COOK’s liability arising under Section 2.7, or
Articles 7 or 9, the liability of COOK to CLIENT, its permitted assigns and
successors in interest, for any loss suffered by CLIENT or its permitted assigns
and successors in interest, arising as a direct result of a breach of this
Agreement, or of any other liability, including without limitation,
misrepresentation and negligence (whether active, passive or imputed), arising
out of this Agreement and Services provided thereunder, including without
limitation the production and/or supply of the Product, shall be limited to the
payment of damages which shall not exceed in US Dollars THE PRICE FOR SERVICES
PAID BY CLIENT UNDER THE AGREEMENT; provided, however, if and to the extent such
damages are caused by COOK’s willful or intentional breach of this Agreement or
willful or intentional misconduct in the performance of the Services, then the
damage limitation in this Section 6.4 shall not apply.
     6.5 Neither Party shall in any event be liable for the following loss or
damage howsoever caused (even if foreseeable or in the contemplation of COOK or
CLIENT):
          6.5.1 loss of profits, business or revenue suffered by the other Party
or any other person who may be subrogated to, or assigned rights in the loss or
damage; or
          6.5.2 special, indirect or consequential loss, whether suffered by the
other Party or any other person.

Page 12 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
     6.6 CLIENT shall indemnify, defend and hold harmless and maintain COOK
indemnified and held harmless against all Damages in respect of:
          6.6.1 any product liability in respect of Product provided to CLIENT
hereunder, except for COOK’s obligations to indemnify in Section 2.7 above; and
          6.6.2 any negligent (active, passive or imputed), gross negligence or
intentional act or omission of CLIENT in relation to the use, processing,
storage or sale of the Product provided to CLIENT hereunder.
     CLIENT represents and warrants that unless already expressly agreed in a
written and executed document immediately prior to the initiation of the first
CGMP manufacturing run, CLIENT will adopt the Master Batch Records as its own
specification. Any changes or additions to the Master Batch Records shall be
made with the written approval of CLIENT.
     The obligations of CLIENT under this Article 6 shall survive the
termination for whatever reason of this Agreement.
7. Confidentiality
     7.1 Confidential Information. Except as expressly provided herein, the
Parties agree that, for the term of this Agreement and for fifteen (15) years
thereafter, each of them shall keep completely confidential and shall not
publish or otherwise disclose and shall not use for any purpose except for the
purposes contemplated by this Agreement (including without limitation to
exercise the rights set forth herein) any Confidential Information of the other
Party. Any information developed in the performance of the Services (regardless
of whether solely or jointly developed) that relates solely to the Field and is
not reasonably understood or anticipated by the Parties to have relevance
outside the Field, is CLIENT Confidential Information for the purposes of this
Article 7, and is included within the scope of the license grant to CLIENT under
Section 9.4(b).
     7.2 Permitted Use and Disclosures. The receiving Party may use or disclose
Confidential Information to the extent such use or disclosure is reasonably
necessary in complying with any applicable law, regulation or court order or in
conducting clinical trials; provided that if the receiving Party is required to
make any such disclosure of Confidential Information, other than pursuant to a
confidentiality agreement, it will give reasonable advance notice to the
disclosing Party of such disclosure and will use its reasonable efforts to
secure confidential treatment of such Confidential Information prior to its
disclosure (whether through protective orders, requests for confidential
treatment or otherwise).
     7.3 Confidential Terms. Except as expressly provided herein, each Party
agrees not to disclose any terms of this Agreement to any third party without
the consent of the other Party; provided that disclosures may be made as
required by securities or other applicable laws or regulations, or court order,
or as reasonably necessary to actual or prospective business partners pursuant
to a confidentiality agreement with terms at least as stringent as those in this
Agreement, or to a Party’s accountants, attorneys and other professional
advisors owing a contractual or other duty of confidentiality to such Party.
Upon the reasonable written request of the disclosing Party, the receiving Party
shall promptly return or destroy, and certify the same in

Page 13 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
writing, all Confidential Information of the other Party; provided that the
receiving Party may retain one (1) copy of any such Confidential Information in
its files for purposes of maintaining appropriate records of its activities in
connection with this Agreement.
     7.4 Use of Name. Neither Party shall use the name or trademarks of the
other Party, except to the extent that a Party is permitted to use the
Confidential Information of the other Party or required to do so pursuant to
this Article 7, without the prior written consent of such other Party, such
consent not to be unreasonably withheld, provided, however, that CLIENT may use
COOK’s name and logo when referring to the use of COOK’s process development or
contract manufacturing services and COOK may use CLIENT’s name and logo when
referring to participants in its process development or contract manufacturing
program.
8. Termination
     8.1 If it becomes apparent to either COOK or CLIENT at any stage in the
provision of the Services that it will not be possible to complete the Services
for technical reasons due solely to the uncertainty of the biological processes
involved that are outside the reasonable control of COOK and independent from
those reasons attributable to the fault or non-performance of either Party, the
Parties will use good faith commercially reasonable efforts for up to a sixty
(60) day period to mutually resolve such problems. If, after using the foregoing
level of effort, the Parties are unable to resolve such problems within the
sixty (60) day period, COOK and CLIENT shall each have the right to terminate
this Agreement upon written notice to the other Party. In the event of such
termination, CLIENT will reimburse COOK for all reasonable and appropriate costs
under this Agreement incurred by COOK to the effective date of termination for
services performed, for reasonable commitments that cannot be cancelled, for
reasonable resources and materials on hand that cannot be reallocated, the
Termination Fee and for all other reasonable costs that COOK incurs in
transferring the technology to CLIENT as requested by CLIENT in writing.
     8.2 Notwithstanding anything in this Agreement to the contrary, if the
Process Development Agreement entered into between COOK and CLIENT is terminated
by either party for failure to successfully complete the process development
services described therein for reasons other than a breach by CLIENT, then no
Termination Fee shall be owing by CLIENT under this Agreement.
     8.3 CLIENT shall be entitled to terminate this Agreement at any time for
any reason with written notice to COOK at least one hundred twenty (120) days
prior to such termination. For any termination under this Section 8.2 CLIENT
shall be responsible to pay to COOK the Termination Fee. In addition, CLIENT
will reimburse COOK for all reasonable and appropriate costs under this
Agreement incurred by COOK to the effective date of termination for services
performed, for reasonable commitments that cannot be cancelled, and for
reasonable resources and materials on hand that cannot be reallocated, and for
all other costs that COOK incurs in transferring the technology to CLIENT as
requested by CLIENT in writing.
     8.4 COOK and CLIENT may each terminate this Agreement by notice in writing
to the other upon the occurrence of any of the following events:

Page 14 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
          8.4.1 if the other commits a breach of this Agreement which (in the
case of a breach capable of remedy) is not remedied within thirty (30) days of
the receipt by the other of written notice identifying the breach with
specificity and requiring its remedy; provided, however, if the breach is as a
result of nonpayment of any amounts owing, the breaching Party must remedy the
breach within fifteen (15) days after receiving such written notice; or
          8.4.2 if the other ceases for any reason to carry on business or
convenes a meeting of its creditors or has a receiver or manager appointed in
respect of all or any part of its assets or is the subject of an application for
an administration order or of any proposal for a voluntary arrangement or enters
into liquidation (whether compulsorily or voluntarily) or undergoes any
analogous act or proceedings under foreign law; provided, however, either Party
may merge with or into another equity pursuant to which the obligations of this
Agreement will be assumed or effect the sale of all its assets or substantially
all of its assets pursuant to which the acquiring party will assume such Party’s
obligations under this Agreement without notice to or waiver by the other Party;
and
          8.4.3 if the Product meets the specifications of the Master Batch
Records but fails clinical trials, or if the CLIENT abandons the Product for
whatever reason. In these cases, in addition to being responsible to pay COOK
the Termination Fee, CLIENT is responsible to pay for reimbursement of all
reasonable and appropriate costs under this Agreement incurred by COOK to the
effective date of termination for services performed, for reasonable commitments
that cannot be cancelled, and for reasonable resources and materials on hand
that cannot be reallocated, and for all other costs that COOK incurs in
transferring the technology to CLIENT as requested by CLIENT in writing.
     If this Agreement is terminated due to CLIENT’s breach (which CLIENT fails
to cure as described in Section 8.3.1), then CLIENT, in addition to the
Termination Fee, shall be responsible for reimbursement of all reasonable and
appropriate costs under this Agreement incurred by COOK to the effective date of
termination for services performed, for reasonable commitments that cannot be
cancelled, and for reasonable resources and materials on hand that cannot be
reallocated, and for all other costs that COOK incurs in transferring the
technology to CLIENT as requested by CLIENT in writing.
     8.5 Unless terminated earlier pursuant to Sections 8.1 through 8.3, this
Agreement shall terminate upon CLIENT’s completion of the Services as outlined
in the Project Plan.
     8.6 Upon the termination of this Agreement for whatever reason:
          8.6.1 COOK shall promptly return all CLIENT Information to CLIENT and
shall dispose of or return to CLIENT all CLIENT Materials, and any materials
therefrom, as directed by CLIENT;
          8.6.2 CLIENT shall promptly return to COOK all COOK Know-How it has
received from COOK except that CLIENT may retain one (1) copy and use such COOK
Know- How pursuant to the licenses granted under Section 9 of this Agreement
and/or under the Process Development Agreement;

Page 15 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
          8.6.3 Except as provided for above, CLIENT shall not have any
continuing rights under this Agreement to use or exploit the COOK Know-How in
any way whatsoever in the case of termination for non-payment or other breach,
or for production by CLIENT or production by a third party. If CLIENT determines
to manufacture or have manufactured by a third party the Products, COOK will
give CLIENT and/or such third party all reasonably necessary information and
cooperation to enable CLIENT to manufacture Products in connection with the
Master Batch Records and in conformance with the Product Specifications. CLIENT
shall pay any and all of COOK’s reasonable costs and expenses in connection with
such cooperation including compensating COOK at a COOK designated hourly rate to
the extent COOK is required to dedicate time and resources to such cooperation.
          8.6.4 Except for the licenses granted under Section 9, COOK thereafter
will not be restricted under this Agreement from any use or exploitation of the
COOK Intellectual Property Rights in any way whatsoever; and
          8.6.5 COOK and CLIENT shall do all such acts and things and shall sign
and execute all such deeds and documents as the other may reasonably require to
evidence compliance with this Section 8.5.
     8.7 Termination of this Agreement for whatever reason shall not affect the
accrued rights of either COOK or CLIENT arising under or out of this Agreement
and Section 3.10, and Articles 2, 4, 5, 6, 7, 8, 9, 10, 11, 12 and any
definitions in Article 1 required to interpret such surviving provisions, and
all provisions which are expressly to survive this Agreement or have a
continuing obligation shall remain in full force and effect.
9. Intellectual Property.
     9.1 Disclosure. Each Party shall disclose to the other Party any and all
Inventions made pursuant to the activities undertaken relating to this Agreement
at least quarterly or as may otherwise be agreed to in writing by the Parties.
     9.2 COOK Intellectual Property Rights. COOK shall solely own all right,
title and interest in and to the COOK Intellectual Property Rights. COOK hereby
grants to CLIENT under the COOK Intellectual Property Rights a perpetual,
worldwide, royalty-free, paid-up, non-exclusive license, to practice, use and
modify the COOK Intellectual Property Rights as necessary or useful for CLIENT,
directly or through multiple tiers of third parties, to make, use, sell, offer
for sale or import Product (or any modification or derivative of the Product).
The grant provided for by this Section 9.2 shall include the right, as is
reasonably necessary for CLIENT to exercise the rights granted pursuant to this
Section 9.2 to grant, on terms and conditions equivalent to those provided for
herein, through multiple tiers of third parties, non-royalty bearing
sublicenses. CLIENT has no rights under and shall not use, without COOK’s prior
written consent, the COOK Intellectual Property Rights for any other purpose.
     9.3 CLIENT Intellectual Property Rights.
          (a) CLIENT shall solely own all right, title and interest in and to
the CLIENT Intellectual Property Rights.

Page 16 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
          (b) During the term of this Agreement, CLIENT hereby grants to COOK a
worldwide, non-exclusive, royalty-free, paid-up, non-transferable (except for
assignments pursuant to Section 10.1) license, or as applicable sublicense,
under the CLIENT Intellectual Property Rights to use the CLIENT Materials and
CLIENT Information solely for the purpose of performing its obligations under
this Agreement. COOK shall not, without CLIENT’s prior written consent, (i) use
the Process for any purpose other than Services as contemplated herein, or
(ii) seek to patent any Project Invention other than as specifically permitted
under Section 9.4 below.
     9.4 Project Inventions.
          (a) All Project Inventions shall be jointly owned by COOK and CLIENT.
COOK shall have the primary responsibility to file, prosecute and maintain any
patents or patent applications claiming or covering any Project Invention
directed to subject matter that is primarily outside the Field. CLIENT shall
have the primary responsibility to file, prosecute and maintain any patents or
patent applications claiming any Project Inventions directed to subject matter
that is primarily within the Field. Each Party will use commercially reasonable
and diligent efforts to disclose to the other Party any Inventions as to which
this Section 9.4 may apply and will provide prior notice and an opportunity to
comment on any proposed patent application to be filed by such Party. The
Parties will cooperate with each other with respect to the coordination of the
filing, prosecution and maintenance of patent applications or patents in each
Party’s respective areas of responsibility. In the event there is a disagreement
with respect to whether a Project Invention is primarily within or without the
Field, the matter shall be referred to a mutually acceptable neutral and
independent patent attorney who shall definitively determine the matter. Each
Party shall bear the expense of activities relating to its own filing,
prosecution and maintenance of any patent or patent applications provided for by
this Section 9.4. If either Party elects not to file, prosecute or continue to
maintain any patent application or patent covering a Project Invention, it shall
give thirty (30) days prior notice thereof to the other Party who, subject to
the other provisions of this Agreement and at their own expense, shall be free
to undertake the filing, prosecution and maintenance of any such patent or
patent application. Each Party shall execute all writings or take such acts, at
the other Party’s expense, as may be reasonably required for either Party to
fully enjoy the rights and licenses granted pursuant to this Section 9.4.
          (b) With respect to its undivided interest in the Project Inventions,
COOK hereby grants to CLIENT, without any obligation of an accounting, in the
Field, a perpetual, worldwide, royalty-free, paid-up, exclusive license, with
the right to grant sublicenses, to make, have made, use, sell, offer for sale or
import any composition of matter or article of manufacture. For the avoidance of
doubt, such license shall expressly include the right to bring infringement
actions against any third party and any recoveries, settlements, damages and/or
license fees or royalties arising therefrom shall be the sole and exclusive
right and property of CLIENT. For the avoidance of doubt, the grant of license
provided for by Section 9.4(b) shall include any patent, patent application or
other intellectual property right governed by this Section 9.4(b).
          (c) With respect to its undivided fifty (50%) percent interest in the
Project Inventions and subject to the license grant provided to COOK in this
Section 9.4(c), CLIENT hereby grants to COOK, without any obligation of an
accounting, outside the Field, a perpetual,

Page 17 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
worldwide, royalty-free, paid-up, exclusive license, with the right to grant
sublicenses, to make, have made, use, sell, offer for sale or import any
composition of matter or article of manufacture. Notwithstanding the forgoing,
CLIENT shall retain, and COOK hereby grants to CLIENT, a perpetual, worldwide,
royalty-free, paid-up, license, outside the Field, to make, have made, use,
sell, offer for sale or import any composition of matter or article of
manufacture developed and/or sold by or on behalf of CLIENT. CLIENT shall be
permitted to grant sublicenses under the grant and retained right provided for
by the prior sentence of this Section 9.4(c) solely as is reasonably necessary
for CLIENT, its sublicensees and/or development or marketing partners to make or
have made any composition of matter or article of manufacture properly the
subject of the grant of the license at a third party manufacturing site,
including, without limitation, a contract manufacturing facility. For the
avoidance of doubt, the grant provided to CLIENT pursuant to this Section 9.4(c)
is not intended to permit CLIENT or its sublicensees and/or development or
marketing partners to operate a contract manufacturing or process development
business. Within the scope of each Party’s rights to the Project Inventions
provided for by this Section 9.4(c), each Party shall have the right to bring
infringement actions against any third party for actual or threatened damages
suffered by such Party arising from such infringement and any recoveries,
settlements, damages and/or license fees or royalties arising therefrom shall be
the sole and exclusive right and property of the Party initiating such action.
     9.5 No Implied Licenses. Except as expressly set forth in this Agreement,
nothing contained in this Agreement shall be construed as granting, by
implication, estoppel or otherwise, any licenses or rights under any patents or
other intellectual property rights. Only licenses and rights granted expressly
herein shall be of legal force and effect.
10. Force Majeure
     10.1 Neither Party shall be deemed to be in default nor be liable for loss,
damage, or delay in performance, when and to the extent due to causes beyond its
reasonable control including without limitation from fire, strike, labor
difficulties, insurrection or riot, embargo, or inability to obtain materials
from usual sources, or any other/unforeseeable cause or causes beyond the
reasonable control and without the fault or negligence of the Party so affected,
or from defects or delays in the performance of its suppliers or subcontractors
due to any of the foregoing enumerated causes (each a “Force Majeure”). If
either Party is prevented or delayed in the performance of any of its
obligations under this Agreement by Force Majeure and shall give written notice
thereof to the other Party specifying the matters constituting Force Majeure
together with such evidence as the affected Party reasonably can give and
specifying the period for which it is estimated that such prevention or delay
will continue, the affected Party shall be excused from the performance or the
punctual performance of such obligations as the case may be from the date of
such notice for so long as such cause of prevention or delay shall continue,
provided that within sixty (60) days from the date of such notice, the affected
Party shall provide the other Party with written notice of the anticipated date
of resumption of performance. If an event of Force Majeure continues and causes
the affected Party to delay its performance of its obligations for more than
sixty (60) days, then the other Party shall have the right upon written notice
to terminate this Agreement without any liability to the other Party.

Page 18 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
11. Governing Law, Jurisdiction and Enforceability
     11.1 This Agreement shall be governed and interpreted, and all rights and
obligations of the Parties shall be determined, in accordance with the laws of
the State of New York and the United States of America without regard to
principles of conflicts of law.
     11.2 No failure or delay on the part of either COOK or CLIENT to exercise
or enforce any rights conferred on it by this Agreement shall be construed or
operate as a waiver thereof nor shall any single or partial exercise of any
right, power or privilege or further exercise thereof operate so as to bar the
exercise or enforcement thereof at any time or times thereafter of any other
right.
12. Miscellaneous
     12.1 Assignment. Neither Party may assign this Agreement without the prior
written consent of the other Party, which consent will not be unreasonably
withheld. Notwithstanding the foregoing, either Party may, without the prior
consent of the other Party, assign this Agreement to its parent, affiliate or
successor, or to an entity acquiring all or substantially all of the product
line, business operations or assets of the assigning Party to which this
Agreement pertains.
     12.2 Publicity. The text of any press release or other communication to be
published by or in the media concerning the subject matter of this Agreement
shall require the prior written approval of COOK and CLIENT.
     12.3 Notices. Any consent, notice or report required or permitted to be
given or made under this Agreement by one of the Parties hereto to the other
shall be in writing, delivered personally or by facsimile (and promptly
confirmed by personal delivery, first class air mail or courier), first class
air mail or courier, postage prepaid (where applicable), addressed to such other
Party at its address indicated below, or to such other address as the addressee
shall have last furnished in writing to the address or in accordance with this
Section 9.3 and (except as otherwise provided in this Agreement) shall be
effective upon receipt by the addressee.
If to Cook Pharmica LLC:
Cook Pharmica LLC
1300 South Patterson Drive
Bloomington, Indiana 47403
Attention: Tedd M. Green
Vice President of Business Operations, CFO
If to CLIENT:
Halozyme, Inc.
11388 Sorrento Valley Road
San Diego, California 92121
Attention: William J. Fallon
Vice President, Manufacturing and Operations

Page 19 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
     12.4 Headings. All section headings and numbering contained in this
Agreement are for convenience of reference only, do not form a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement.
     12.5 Illegality; Unenforceability. In the event that any provision of this
Agreement shall be determined to be illegal or unenforceable, that provision
will be limited or eliminated to the minimum extent necessary so that this
Agreement shall otherwise remain in full force and effect and enforceable.
     12.6 Waiver. No waiver of any rights shall be effective unless consented to
in writing by the Party to be charged and the waiver of any breach or default
shall not constitute a waiver of any other right hereunder or any subsequent
breach or default.
     12.7 Independent Contractors. COOK and CLIENT each acknowledge that they
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture, agency or any type of
fiduciary relationship. Neither Cook nor CLIENT shall have the authority to make
any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party, without the prior consent of
the other Party to do so.
     12.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     12.9 Severability and Invalidity. Each Party hereby agrees that it does not
intend to violate any public policy, statutory or common laws, rules,
regulations, treaty or decision of any government agency or executive body
thereof of any country or community or association of countries. Should one or
more provisions of this Agreement be or become invalid, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid provisions
which valid provisions in their economic effect are sufficiently similar to the
invalid provisions that it can be reasonably assumed that the Parties would have
entered into this Agreement with such provisions. In case such provisions cannot
be agreed upon, the invalidity of one or several provisions of this Agreement
shall not affect the validity of this Agreement as a whole, unless the invalid
provisions are of such essential importance to this Agreement that it is to be
reasonably assumed that the Parties would not have entered into this Agreement
without the invalid provisions.
     12.10 Entire Agreement. This Agreement constitutes the entire and exclusive
agreement between the Parties with respect to the subject matter hereof
(manufacture of clinical stage product) and supersedes and cancels all previous
discussions, agreements, representations, commitments and writing in respect
thereof. No amendment or addition to this Agreement shall be effective unless
reduced to writing and executed by the authorized representatives of the
Parties.
     12.11 Exporter of Record. CLIENT shall be the exporter of record for any
active pharmaceutical ingredient shipped out of the United States in connection
with this Agreement. CLIENT warrants that all shipments of active pharmaceutical
ingredient exported from the

Page 20 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
United States will be made in compliance with all export laws and regulations
and all applicable import laws and regulations of the country of importation.
CLIENT shall be responsible for obtaining any licenses or government
authorization(s) necessary for exportation from the United States. CLIENT’s
designated carrier and freight forwarder shall solely be CLIENT’s agent. CLIENT
shall select and pay the freight forwarder and such designated shall solely be
responsible for preparing and filing any relevant declarations or other
documents required for the export. CLIENT shall bear all costs and expenses
associated with this Section 12.11.
     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

                COOK PHARMICA LLC   HALOZYME, INC.
 
           
By:  
/s/ Tedd M. Green   By:   /s/ William J. Fallon            
Name: 
Tedd M. Green     Name:  William J. Fallon  
Title: 
Vice President of Business Operations, CFO     Title:  Vice President of
Manufacturing and Operations  
Date: August 15, 2008
    Date: August 15, 2008  

Page 21 of 22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested — Redacted Copy
PROJECT PLAN (APPENDIX A)
TO BE PROVIDED

Page 22 of 22